Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

Response to Amendment
The amendment and the Request for Continuing Examination filed on 06/08/2021 have been entered. Claims 1-11 and 13-20 remain pending in the application. Claim 1 has been amended. Claims 1-11 and 13-20 are found allowable.

Allowable Subject Matter

Claims 1-11 and 13-20 are allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
Regarding independent claim 1, directed towards an electrostatically actuated device, the closest cited prior art of Shikida teaches (see Figs. 1-22) such an electrostatically actuated device (i.e. as electrostatic actuator micro-valve, micro-pump, see Abstract, col. 1 lines 7-13, col. 2 line 49-col. 3 line 39, col. 9 line 12-col. 10 line 4, col. 21 line 67-col. 22 line 68, see also Examples 5-8, 14, as depicted in e.g. Figs. 5-8, 15, 18, 21-22; note that structure elements are 
first chamber (i.e. volume above conductive film 1 and in outlet port 13, col. 9 line 12-col. 10 line 4): the first chamber comprises a first primary fluid passage (as port 13); the first primary fluid passage (13) emerging outwardly (i.e. as outlet port 13, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4); 
primary partition wall (i.e. plate 12, col. 9 line 12-col. 10 line 4): the primary partition wall (12) comprises a first primary surface (lower or upper surface of plate 12, col. 9 line 12-col. 10 line 4), a second primary surface (other of lower or upper surface of 12, col. 9 line 12-col. 10 line 4, see Figs. 5-6, analogous Figs. 15, 18, 21-22) and a plurality of second primary fluid passages (orifices in 12 on lower surface for outlets 13, col. 9 line 12-col. 10 line 4, see Figs. 5-6); the second primary surface of the primary partition wall (other of lower or upper surface of 12) defines at least partially the first chamber (as other of lower or upper surface of 12 defines the volume above film 1 and in outlet 13, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4); 
electrode chamber (volume of deformable conductive film 1, inside micro valve/pump, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4): the electrode chamber (volume for deformable film 1) is defined adjacent to the first primary surface (i.e. is next to e.g. lower surface of 12, col. 9 line 12-col. 10 line 4, see e.g. Figs. 5-6, also 15, 18, 21-22); 
deformable electrode (as deformable conductive film 1, col. 9 line 12-col. 10 line 4, see e.g. Figs. 5-6, also 15, 18, 21-22): the deformable electrode (1) comprises a first deformable electrode surface, a second deformable electrode surface (e.g. as upper and lower surfaces of conductive deformable film 1, see e.g. Figs. 5-6); the deformable electrode (1) is disposed in the electrode chamber (as 1 is in volume of deformable conductive film 1, inside micro valve/pump, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) such as to form a first electrode chamber and a second electrode chamber (i.e. as 1 divides the volume of the film 1 inside the valve/pump into two parts, e.g. left and right, as depicted in e.g. Figs. 5-6, 18, 21-22, see col. 9 line 12-col. 10 line 4); 
electrode (i.e. as 12 is plate electrode connected to power supply 16, col. 9 line 12-col. 10 line 4); the electrode (electrode plate 12) is configured to cooperate with the deformable electrode (conductive film 1, col. 9 line 12-col. 10 line 4) such as to actuate the deformable electrode (i.e. deform conductive film 1, col. 9 line 40-col. 10 line 4) between at least a first position and a second position (as 1 is deform as to open and close valve/pump between left/right points of contact of 1 and 12, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4); 
the first electrode chamber (e.g. right part of volume of film 1) is comprised between the first deformable electrode surface and the first primary surface (i.e. is comprised between e.g. lower surface of 12 and deformable film 1, as depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) and the first electrode chamber fluidly communicates with the first chamber via the plurality of second primary fluid passage (e.g. as right part of volume of 1 fluidly communicates with volume above 1 and volume in ports 13 via orifices in 12 on lower surface for outlets 13, depicted in e.g. Figs. 5-6, col. 9 line 12-col. 10 line 4) when the deformable electrode is actuated between at least first position and the second position (e.g. as the valve/pump is actuated/operated e.g. opened/closed, film 1 deforms between left/right points of contact of 1 and 12, as depicted in Figs. 6A-B, col. 9 line 40 - col. 10 line 4; note that above referenced elements apply equally in Figs. 7-8, 15, 18, 21-22 and to process steps in Figs. 9-14; note that limitation connected to the term “when” are conditional and time-dependent, and appear as operational steps for the device, and are therefore considered optional, or of the intended use of the claimed invention, but  must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2111.04, §2114). Shikida in combination with Gupta (of record) also discloses and renders obvious that the electrostatically actuated device is configured to reversibly push a limited fluid volume only (as the valve device with outlets 13 of Shikida can be adapted with variable focus liquid filled lens mechanism for eyeglasses of Gupta Figs. 1-5, Title, Abstract, paragraphs [02, 11-17, 31-35, 37, 47, 53, 64, 66-68], and applied for actuator 7 to control/pumps  fluid 14 in/out of the reservoir 6 that adjust the optical power of at least one of the lenses 10 of eyeglasses and reversibly push a limited fluid volume, thereby providing variable power Liquid lenses including wide dynamic range, adaptive correction, robustness and low cost in small and less bulky package for eyeglasses frames, see paragraphs [8-17,  53, 64, 66-68]), as it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the electrostatic actuator micro-valve/ pump of Shikida as electrical actuator of eyeglasses in order to provide for adjustable optical power of at least one of the lenses of eyeglasses, enabling variable power liquid lenses with wide dynamic range, adaptive correction, robustness and low cost in small and less bulky package for eyeglasses frames, (see Gupta paragraphs [8-17,  53, 64, 66-68]).

the first electrode chamber is fluidly isolated from the second electrode chamber (i.e. since conductive composite film 1 is between and separates the right part of film 1 volume from the left part of volume of film 1, inside the valve/pump into two parts, e.g. left and right, as depicted in as clearly depicted in e.g. Figs. 5-6, see also Figs. 18, 21-22, as presented in col. 9 line 12-col. 10 line 4, e.g. as noted that outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, respectively, so that the gas can be supplied through the outlets 13 or exhausted through exhaust port 14, respectively,  see col. 9 line 12-col. 10 line 4). 

However, regarding claim 1, the prior art of Shikida taken either singly or in combination with Gupta or any other prior art fails to anticipate or fairly suggest such an electrostatically actuated device including the specific arrangement where the first electrode chamber is fluidly isolated from the second electrode chamber , in combination with all other claimed limitations of claim 1. Moreover, even though conductive composite film 1 is between and separates the right part of film 1 volume from the left part of volume of film 1, inside the valve/pump into two parts, e.g. left and right, as depicted in as clearly depicted in e.g. Figs. 5-6, see also Figs. 18, 21-22, as presented in col. 9 line 12-col. 10 line 4, e.g. the outlets 13 and exhaust port 14 are fluidly connected with a gas chamber and exhaust port, and the film 1 occupies a portion of the width of the valve device. Additional modifications of the valve would likely change the operation of the valve device (see also Applicant’s points regarding this difference (3) on pages 9-12 of the Remarks dated 06/08/2021). 

With respect to claims 2-11 and 13-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872